Judgment reversed on the law and facts, with costs, certain findings of fact and conclusions of law disapproved and reversed and new findings and conclusions made, and matter remitted to the County Court to enter judgment of foreclosure and sale as to all tax certificates, with costs to the plaintiff as in an action to foreclose a mortgage. Memorandum: In view of sections 626 and 646 of the charter of the city of Buffalo  and the proceedings on the trial, *909the appellant, although filing no answer, is a party aggrieved by the judgment and entitled to appeal. The descriptions contained in the tax certificates, except certificate No. 16260 (the assessment rolls not being in evidence), are sufficient to describe the property, of which a full description by metes and bounds is set out in the complaint. (See Charter of City of Buffalo of 1914 [Laws of 1914, chap. 217], § 115; Tax Law, § 55-a [formerly § 63, as amd. by Laws of 1911, chap. 315]; McCoun v. Pierpont, 232 N. Y. 66, as to the certificates postdating the respective enactments.) As to certificate No. 16260, the description therein contained does not correspond with the description in the complaint, but the land described in the certificate is entirely within the land described in the complaint. Certificate No. 16260 is valid and the terms of the judgment will limit its effect to the part of the land described in the certificate. All concur. [150 Misc. 646.]